DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 08/19/2022.  Claims 1-6, 9-13, and 15-28 remain pending in the application. Claims 1 and 26-27 are independent.

Specification
Applicant's amendment to the specification corrects previous objection; therefore, the previous objection is withdrawn.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections. 
Claim 17 is objected to because of the following informalities:  
in Claim 17, lines 2-3, "... the representation of a stack of widgets is a first representation of a first stack of widgets" appears to be "... the representation of the stack of widgets is a first representation of a first stack of widgets".  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-13, 15-20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Frohwein (US 2018/0095564 A1, published on 04/05/2018), hereinafter Frohwein in view of KM et al. (US 2016/0062609 A1, published on 03/03/2016), hereinafter KIM, Butch ("7 AWESOME iPhone Widgets for iOS 12!", posted on 11/29/2018 at <www.youtube.com/watch?v=2_oMiL60dqs>), hereinafter Butch, and Coding in Flow ("App Widget Part 5 - WIDGET STACKVIEW / LISTVIEW ON CLICK LISTENER - Android Studio Tutorial", posted on 07/26/2018 at <https://www.youtube.com/watch?v=4RQ40gQd0_4>), hereinafter Coding. 

Independent Claims 1 and 26-27
Frohwein discloses a method, comprising: at a computer system in communication with a display generation component (Frohwein, FIG. 18; ¶ [0245]: a cellular phone output display 1800 is shown with a widget controller 1802 overplayed therein): 
at a first time, displaying a first user interface, wherein: the first user interface is a first page of a multipage  (Frohwein, FIGS. 7A-C; 1802 in FIG. 18; 1902 in FIG. 19; ¶¶ [0111]-[0112], [0120]-[0122], and [0125]-[0127]: a widget controller displaying with a plurality of tab pages, including (1) a main window/tab/page 700 showing a current widget, wherein the widget controller may have many different widgets available but only displaying one widget at a time; (2) a search tab/page 710 adjacent to the main/home window/tab/page 700 for allowing users/owner to search for new widgets and preview them before adding to the widget controller; (3) a lineup page/tab 720 adjacent to the search tab/page 710 for bringing up a list of the current widgets for the widget controller and allowing users/owner to adjust the widget set);
the first user interface includes a representation of a stack of widgets at a placement location (Frohwein, ¶ [0015]: select a particular widget out of a set/stack of widgets on the widget controller and displaying the particular widget in the widget controller) (Frohwein, 200 in FIGS. 2A-B; FIG. 7A; 1802 in FIG. 18; 1902 in FIG. 19; 1202 in FIG. 21; ¶¶ [0064] and [0072]-[0073]: a widget controller appears in an area of the desktop or webpage, which can be a widget itself; a set/stack of widgets are identified to use for the widget controller, wherein the set/stack of widgets can have associated with them a sequential order which is used to determine the order the individual widgets in the set/stack are displayed) (Frohwein, FIGS. 2A-B; 1204a … 1204b in FIG. 21; ¶¶ [0065]-[0068] and [0073]-[0074]: a desktop with a widget controller displaying a first widget, e.g., weather widget; a desktop with a widget controller displaying a second widget, e.g., news ticker, wherein the news ticker has replaced the weather widget and is displayed in the same area of the desktop as the weather widget; a set of widgets associated with the widget controller have a sequential order; i.e., a set of widgets associated with the widget controller are arranged in a stack with a sequential order) that is configured to spatially accommodate a respective user interface object of a plurality of user interface objects corresponding to different applications (Frohwein, ¶ [0061]: widgets also known as plug-ins, mini-applications, widget applications, gadgets, or mini-applets, which can be further categorized as desktop widgets, web widgets, and mobile widgets) that are associated with the stack of widgets  (Frohwein, FIGS. 2A-B; ¶¶ [0068] and [0070]: different widgets in a widget set/stack associated by a widget controller will be displayed inside the widget controller where the widget controller is located) (Frohwein, FIG. 8; 1204 in FIG. 21; ¶¶ [0136] and [0256]: each widget controller is associated with any number of actual widgets which is referred as the controller’s widget set/stack), wherein the representation of the stack of widgets is displayed concurrently with an arrangement of  user interface elements in the first user interface (Frohwein, FIGS. 7A-C; ¶¶ [0113]-[0118]: a rating bar 703, a selection button 705, a rate it button 702, an add it button 704, a forward it button 706, widget  controller install button 706, and an advertisement area 707 are concurrently displayed with main window 700 showing a current widget from a stack of different available widgets); 
the plurality of user interface objects includes a first user interface object corresponding to a first application, and a second user interface object corresponding to a second application different from the first application (Frohwein, FIGS. 2A-B; 1204a … 1204b in FIG. 21; ¶¶ [0065]-[0067]: a desktop with a widget controller displaying a first widget, e.g., weather widget; a desktop with a widget controller displaying a second widget, e.g., news ticker, wherein the news ticker has replaced the weather widget and is displayed in the same area of the desktop as the weather widget); 
at the first time the first user interface object is displayed at the placement location, wherein the first user interface object is displayed at the placement location without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to different applications that are associated with the stack of widgets (Frohwein, 306 in FIG. 3; ¶ [0077]: display a current widget; 200 in FIG. 2A; ¶¶ [0065]-[0066]: displaying a weather widget; FIGS. 7A and C; ¶¶ [0112] and [0257]: the widget controller may have many different widgets available, but only displays one widget, i.e., a current widget, at a time; the widget controller displays one widget at a time from the associated set of widgets, and each widget associated with different application); 
at a second time, after the first time, displaying the first user interface with the second user interface object displayed at the placement location without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets, wherein the second user interface object was automatically selected for display at the placement location based on an autorotation schedule of the computer system at the second time (Frohwein, 308-310 in FIG. 3; ¶ [0078]: the current widget can cycle to a next widget after predetermined time elapses) (Frohwein, FIGS. 7A and C; ¶¶ [0112] and [0257]: the widget controller may have many different widgets available, but only displays one widget, i.e., a current widget, at a time; the widget controller displays one widget at a time from the associated set of widgets, and each widget associated with different application); 
while the second user interface object is displayed at the placement location without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets, detecting a gesture directed to a respective location in the first page of the multipage  (Frohwein, 202/204 in FIG. 2A-B; ¶ [0066]: users can press a left arrow 202 or a right arrow 204 which will then change the current widget to different widgets; 705 in FIG. 7; ¶ [0114]: a selection button 705 is used to allow user to cycle to a next widget); and 
in response to detecting the gesture directed to the respective location in the first page of the multipage   user interface elements: in accordance with a determination that the gesture is a swipe gesture in a first direction in the first page of the multipage arrangement of  user interface elements, replacing display of the second user interface object with a different user interface object from the plurality of user interface objects that are associated with the placement location (Frohwein, 308-310 in FIG. 3; ¶¶ [0078]-[0079]: the current widget stays static until the user indicates his or her desire to change the current widget using a number of different GUI techniques, e.g., pressing an arrow button, or dragging/swiping down/up (i.e., first direction) to scroll through available widgets associated with the widget controller) (Frohwein, FIGS. 7A-C; ¶¶ [0113]-[0118]: a rating bar 703, a selection button 705, a rate it button 702, an add it button 704, a forward it button 706, widget controller install button 706, and an advertisement area 707 are concurrently displayed with main window 700 showing a current widget from a stack of different available widgets);
in accordance with a determination that the gesture is a  relating to the representation of the stack of widgets that is displayed concurrently with the arrangement of user interface elements  (Frohwein, FIGS. 7A-C; ¶¶ [0121] and [0126]: when the search tab 710 is pressed, which brings up a search display which allows the user to search for new widgets from the main window 700; when a lineup tab 720 is pressed which brings up a list 722 of the current widgets for the widget controller from the main window 700); and
in accordance with a determination that the gesture is a outside of the representation of the stack of widgets that is displayed in the first page of the multipage  performing a preset operation wherein the present operation is different from replacing the second user interface object with the different user interface object from the plurality of user interface objects that are associated with the placement location (Frohwein, FIGS. 7A-C; ¶¶ [0113] and [0115]-[0117]: the widget controller also has other functionality as well; e.g., click on a rate it button 702 to allow the user (either page owner or visitor) to enter a rating for the current widget; an add it button 704 is used/clicked by a user in order that the user can be prompted for information in order to add the particular current widget to the user's own web page or pages, wherein these buttons (702, 704, 706, and 708) are displayed outside of main window 700 for displaying stack of widgets).
Frohwein further discloses an electronic device (Frohwein, ¶ [0244]: a portable computing device, such as a personal digital assistant (PDA), cellular phone, smart phone, notebook computer, etc.), comprising: a display (Frohwein, 602, 604, 606, 610 in FIG. 6; ¶ [0105]: user 1 602, user 2 603, and user 3 606 are all different internet users which use different computers, wherein each of their respective output displays can display one or more widget controllers); an input element (Frohwein, ¶ [0257]: user interface may be engaged in response to any suitable user input, e.g., selecting the icon, mouse-over, etc.); one or more processors; and memory storing one or more programs (Frohwein, ¶ [0287]: programs and/or data can be stored on any type of computer readable storage medium; also, processors and memory are inherited in any computing device), wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for performing the method described above (Frohwein, ¶ [0232]: a method, system, and computer readable storage medium which can be used to implement a widget controller which is capable of displaying a plurality of widgets sequentially inside the single widget controller).
Frohwein further discloses a computer readable storage medium storing one or more programs, the one or more programs comprising instructions (Frohwein, ¶ [0287]: programs and/or data can be stored on any type of computer readable storage medium), which, when executed by an electronic device  (Frohwein, ¶ [0244]: a portable computing device, such as a personal digital assistant (PDA), cellular phone, smart phone, notebook computer, etc.) with a display (Frohwein, 602, 604, 606, 610 in FIG. 6; ¶ [0105]: user 1 602, user 2 603, and user 3 606 are all different internet users which use different computers, wherein each of their respective output displays can display one or more widget controllers) and an input element (Frohwein, ¶ [0257]: user interface may be engaged in response to any suitable user input, e.g., selecting the icon, mouse-over, etc.), cause the electronic device to perform the method described above (Frohwein, ¶ [0232]: a method, system, and computer readable storage medium which can be used to implement a widget controller which is capable of displaying a plurality of widgets sequentially inside the single widget controller).
Frohwein further discloses particular widgets associated with a widget controller can be automatically determined and associated based on content of a web page containing the widget controller, which includes demographic data of the current user (Frohwein, FIGS. 9B and 10B; ABSTRACT; ¶¶ [0015], [0119], [0148], [0152]-[0155], and [0164]).
Frohwein fails to explicitly disclose wherein (1) the first user interface is a first page of a multipage home screen user interface, and the multipage home screen user interface further includes a second page adjacent to the first page; i.e., multipage user interface (e.g., multiple tab pages in Frohwein) is multipage home screen user interface (2) the second user interface object was automatically selected for display at the placement location based on a current context of the computer system at the second time; (3) in accordance with a determination that the gesture is a swipe gesture in a second direction in the first page of the multipage home screen at a second location that is within the representation of the stack of widgets that is displayed concurrently with the arrangement of application icons, wherein the second direction is different from the first direction, replacing display of the first user interface with the second page adjacent to the first page; (4) in accordance with a determination that the gesture is a swipe gesture in the first direction in the first page of the multipage home screen at a third location that is outside of the representation of the stack of widgets that is displayed in the first page of the multipage home screen concurrently with the arrangement of application icons, performing a preset operation wherein the present operation is different from replacing the second user interface object with the different user interface object from the plurality of user interface objects that are associated with the placement location; and (5) the stack of widgets is displayed concurrently with an arrangement of application icons; i.e., user interface elements (e.g., virtual buttons in Frohwein) concurrently displayed with the stack of widgets are application icons.
KIM teaches systems and methods for displaying widget information (KIM, ABSTRACT), wherein (1) the first user interface is a first page of a multipage home screen user interface, and the multipage home screen user interface further includes a second page adjacent to the first page i.e., multipage user interface (e.g., multiple tab pages in Frohwein) is multipage home screen user interface (KIM, FIGS. 2A(a)-(b); ¶¶ [0158]-[0159] and [0163]-[0165]: the home screen may include a plurality of home screen pages 210/220/230 according to user selection or the number of application installed in the terminal; in response to a touch gesture (e.g., flicking touch or drag touch in horizontal/left/right direction) applied by the user, a home screen page currently output on the display unit 151 may be switched into another home screen page, which is different from the currently-output home screen page);
(2) the second user interface object was automatically selected for display at the placement location based on a current context of the computer system at the second time (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page);
(3) in accordance with a determination that the gesture is a swipe gesture in a second direction in the first page of the multipage home screen at a second location that is within the representation of the stack of widgets, wherein the second direction is different from the first direction, replacing display of the first user interface with the second page adjacent to the first page (KIM, FIGS. 4(b)-(c); ¶¶ [0157], [0206]-[0211], and [0216]-[0217]: when the widget page 400, including a widget indicating the received information, is generated, the controller may set the widget page 400 to a home screen page and display the widget page on the display unit 151; when a preset touch input, e.g., a flicking touch or a drag input in a horizontal/left/right (second) direction, is applied to the widget page 400, the controller may move the widget page 400 along the drag input; during the movement of the widget page 400, the controller may output at least part of the one home screen page 210 on the display unit 151 as wide as an area corresponding to a moved length of the widget page 400; when the drag input is stopped, the controller 180 may display the one home screen page 210 on the display unit 151) (KIM, FIGS. 8B(a)-(b); ¶¶ [0240]-[0242]: when the widget page is in plurality, the controller may output a plurality of thumbnail images 800, 810 and 820 corresponding to the plurality/stack of widget pages, respectively; when one thumbnail image 800 is selected from the plurality of thumbnail images 800, 810 and 820 by extending the drag input in vertical/up/down (first) direction and releasing on a desired thumbnail image 800, the controller may output a widget page (from the plurality/stack of widget pages) indicated by the selected thumbnail image 800 on the display unit 151; i.e., applying dragging input in vertical/up/down (first) direction can change selection from the plurality/stack of widget pages and only one widget page is selected and displayed at a time when the dragging input is released);
Frohwein and KIM are analogous art because they are from the same field of endeavor, systems and methods for displaying widget information.  It is also well known in the art that swiping left and right are commonly used to switch multipage home screen1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KIM to Frohwein.  Motivation for doing so would (1) provide various functions to the user in an easier and more convenient manner (KIM, ¶¶ [0008] and [0308]); (2) provide the user with more convenient environments (KIM, ¶¶ [0009] and [0295]); and (3) prevent any possible ambiguous when interpreting intents of a user operation.
Frohwein in view of KIM fails to explicitly disclose wherein (1) in accordance with a determination that the gesture is a swipe gesture in the first direction in the first page of the multipage home screen at a third location that is outside of the representation of the stack of widgets that is displayed in the first page of the multipage home screen concurrently with the arrangement of application icons, performing a preset operation wherein the present operation is different from replacing the second user interface object with the different user interface object from the plurality of user interface objects that are associated with the placement location; and (2) the stack of widgets is displayed concurrently with an arrangement of application icons; i.e., user interface elements (e.g., virtual buttons in Frohwein) concurrently displayed with the stack of widgets are application icons.
Butch teaches a system and a method relating to a user interface for displaying widgets, wherein in accordance with a determination that the gesture is a swipe gesture in the first direction in the first page of the multipage home screen at a third location that is outside of the representation of the stack of widgets that is displayed in the first page of the multipage home screen, performing a preset operation wherein the present operation is different from replacing the second user interface object with the different user interface object from the plurality of user interface objects that are associated with the placement location (Butch, Pages 5-8 of screen captures at time stamp at 0:19-0:20: swipe down (i.e., 1st direction) at a location outside of a widget display area to activate search function with virtual keyboard; Pages 29-33 of screen captures at time stamp 6:38-6:48: a plurality of application shortcuts associated with a widget display area, and one application shortcut (e.g., tip calculator) from the plurality of application shortcuts can be activated at a time in the widget display area similar to Frohwein that one widget from a stack of widgets is displayed at a time in the widget controller; i.e., swipe in 1st direction at a location outside of an area associated with a plurality/stack of application widgets/shortcuts to activate search function with virtual keyboard instead of scrolling/switching to a different widget/shortcut) (Butch, Pages 18-28 and 34-40 at time stamp 4:59-5:00 & 5:29-5:35 & 6:04-6:05 & 6:50-6:52 & 7:42-7:43: swipe up/down (i.e., 1st direction) at a location inside of a widget display area to scroll different widgets) (Butch, Pages 2-4 and 9-10 of screen captures at time stamp at 0:16-0:17 & 0:24: swipe left/right (i.e., 2nd direction) to switch home screen page and widgets page) (Butch, Pages 10-17 of screen captures at time stamp at 0:24-0:28: swipe down (i.e., 1st direction) from top of screen to activate notification drawer and swipe right (i.e., 2nd direction) at the location outside of a notification display area to display widgets in the notification drawer; touch bottom of the notification drawer to return to the home page before the notification drawer is activated).
Frohwein in view of KIM, and Butch are analogous art because they are from the same field of endeavor, a system and a method relating to a user interface for displaying widgets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Butch to Frohwein in view of KIM.  Motivation for doing so would allow user to quickly perform various operations and enhance user experience.
Frohwein in view of KIM and Butch fails to explicitly discloses wherein the stack of widgets is displayed concurrently with an arrangement of application icons; i.e., user interface elements (e.g., virtual buttons in Frohwein) concurrently displayed with the stack of widgets are application icons.
Coding teaches a system and a method relating to a user interface for displaying widgets (Coding, TITLE), wherein  the stack of widgets is displayed concurrently with an arrangement of application icons; i.e., user interface elements (e.g., virtual buttons in Frohwein) concurrently displayed with the stack of widgets are application icons (Coding, at time stamp 0:24 (Page 8): the stack of widgets are concurrently displayed with application icons, e.g., google map application icon, google play store icon , phone application icon, text message application icon, google mail application icon, and google chrome application icon; at time stamp 0:03 – 0:19 (Pages 2-7): swipe gesture down to switch different widget in the stack of widgets).
Frohwein in view of KIM and Butch, and Coding are analogous art because they are from the same field of endeavor, a system and a method relating to a user interface for displaying widgets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Coding to Frohwein in view of KIM and Butch.  Motivation for doing so would allow user to quickly access various applications and enhance user experience.

Claim 2
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the different user interface object is the first user interface object (Frohwein, 202 in FIGS. 2A-B; ¶¶ [0066]-[0067] and [0079]: pressing one arrow can cycle forward while another arrow can cycle in reverse; drag down/up to scroll down/up available widgets associated with the widget controller; i.e., the second widget, e.g., news ticker, displayed in the widget controller can be cycled in reverse to display the first widget, e.g., weather widget).  

Claim 3
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the different user interface object is a user interface object that is different from the first user interface object and the second user interface object (Frohwein, 202 in FIGS. 2A-B; ¶¶ [0066]-[0067] and [0079]: pressing one arrow can cycle forward while another arrow can cycle in reverse; drag down/up to scroll down/up available widgets associated with the widget controller; i.e., the second widget, e.g., news ticker, displayed in the widget controller can be cycled forward to display the third widget, e.g., game widget).

Claim 4
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the second user interface object is displayed at the placement location on the first user interface in response to detecting a context change at the computer system, while the first user interface is displayed with the first user interface object at the placement location (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., when sensing to a change in the specific location/time/date/event, different widget page will be generated and displayed; FIGS. 13B(a)-(b); ¶ [0294]: the controller may switch the icon 1330 into the widget 1340; i.e., when a specific place is sensed, the controller may change the icon 1330 into the widget 1340 and provide the changed widget 1340 to the user).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KIM to Frohwein.  Motivation for doing so would (1) provide various functions to the user in an easier and more convenient manner (KIM, ¶¶ [0008] and [0308]); and (2) provide the user with more convenient environments (KIM, ¶¶ [0009] and [0295]).

Claim 5
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the second user interface object is displayed at the placement location on the first user interface in response to detecting a request to redisplay the first user interface after the computer system has ceased to display the first user interface with the first user interface object at the placement location (Frohwein, 308-310 in FIG. 3; ¶ [0078]: the current widget can cycle to a next widget after predetermined time elapses; it is also well known in the art that a user can unlock/wake up a device to display previously opened screen2, i.e. the screen before the device was locked; hence, when the time between the device was locked and unlocked more than the predetermined time, a next widget will be displayed) (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., after device is unlocked/waked up by a user, the current widget page displayed will be depended on the current place/date/time/event; FIGS. 9A(a)-(c); ¶¶ [0245]-[0252]: when the mobile terminal is in the lock state, a lock screen 900 indicating the lock state may be output on the display unit 151; the lock screen may include a graphic object (e.g., a graphic object indicating time information ) for switching the lock state into an unlock state; the controller may output a graphical object 500 (to replace the graphic object indicating time information) indicating the received information associated with an event).  

Claim 6
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the placement location is further associated with a third user interface object that displays application icons for a set of contextually selected applications; activation of a respective application icon for a respective application of the set of contextually selected applications causes display of the respective application corresponding to the activated respective application icon (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page) (KIM, ¶¶ [0157], [0206]-[0209], and [0216]-[0217]: when the widget page 400, including widgets indicating the received information and graphic objects, is generated, the controller may set the widget page 400 to a home screen page and display the widget page on the display unit 151, wherein the widget is a type of an application program which can immediately use at least part of information related to an application associated thereto; the icon associated with the widget page 400 may be linked to at least one function of outputting the widget page 400; a different function may be activated according to a type of touch input applied to the icon associated with the widget page 400) (Frohwein, ¶ [0067]: a user can click areas inside a game widget in order to play the game) (Brush, Page 29 of screen captures at time stamp 6:38: a plurality/set of application shortcuts included in a widget display area); 
at a third time different from the first time and the second time, the third user interface object is displayed at the placement location in the first user interface; and the third user interface object is automatically selected for display at the placement location based on a current context of the computer system proximate to the third time, and the set of contextually selected applications are selected based on the current context of the computer system proximate to the third time (Frohwein, 202 in FIGS. 2A-B; ¶¶ [0065]-[0067] and [0078]: the current widget displayed on the widget controller can cycle to a next widget after a predetermined time elapses, e.g., from weather widget to news ticker and then to game widget) (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., when sensing to a change in the specific location/time/date/event, different widget page will be generated and displayed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KIM to Frohwein.  Motivation for doing so would (1) provide various functions to the user in an easier and more convenient manner (KIM, ¶¶ [0008] and [0308]); and (2) provide the user with more convenient environments (KIM, ¶¶ [0009] and [0295]).

Claim 9
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets are selected in accordance with previously received user configuration inputs (Frohwein, ¶ [0086]: a user can add a particular widget to the user’s widget controller by grabbing another widget on the web and seamlessly add it into the user’s widget controller; ¶ [0089]: users are free to remove widgets from their widget sets that they no longer desire; ¶ [0256]: enable a user to select from a single or integrated user interface mechanism, any of widgets associated with the widget controller for current display, e.g., unlimited, limited by category or number).  

Claim 10
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the placement location is further associated with a placeholder user interface object that is automatically substituted by a system-selected user interface object containing application content from a system-selected application, wherein the system-selected user interface object containing the application content is dynamically selected from a group of available user interface objects outside of the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets (Frohwein, ¶¶ [0080]-[0084]: new widgets can automatically be downloaded to a widget controller and made available as one of the multiple widgets in the widget controller without the user instructing the widget controller to do this, e.g., these new widgets that is automatically downloaded to the widget controller are chosen manually by an administrator of the web site, randomly out of library of available widgets, or based on the user's preferences; i.e., the system-selected new widgets are dynamically selected from library of available widgets that are not associated with the widget controller; FIG. 12; ¶¶ [0184]-[0187]: determines a targeted widget based on the user preferences; and then the targeted widget can be added to the widget controller or it can replace an older widget).

Claim 11
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 10 and further discloses wherein the computer system dynamically selects the system-selected user interface object containing the application content to replace the placeholder user interface object in the placement location based on the current context (Frohwein, ¶¶ [0015]-[0016] and [0018]-[0020]: adding the targeted widget to the widget set wherein the targeted widget is determined based on content on the host page, widget usage data, or widget ratings) (Frohwein, FIGS. 9B, 10B, and 13; ¶¶ [0148], [0152]-[0155], [0164], [0191]-[0199], and [0215]-[0216]: a targeted widget can be determined and served based on the category of the web page, widget usage history of the widget controller on a particular web page, ratings given to particular widgets by current users of the widget controller, demographic data of the current user of the widget controller, demographic data of the owner of the web page containing the widget controller, text contained in pages associated with the web page containing the widget controller, or any combination of these data).  

Claim 12
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses detecting a sequence of one or more first inputs that is directed to the placement location that includes the representation of the stack of widgets, wherein the sequence includes one or more first movement inputs in the first direction; and in response to detecting a respective one of the sequence of one or more first inputs, switching to displaying a next user interface object in the stack of widgets at the placement location (Frohwein, 202 in FIGS. 2A-B; ¶¶ [0066]-[0067] and [0079]: users can press a left arrow 202 or a right arrow 204 which will then change the current widget displayed in the widget controller to different widgets by cycling forward or in reverse; drag down/up to scroll down/up available widgets associated with the widget controller).  

Claim 13
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses while displaying, at the placement location, the respective user interface object of the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets, detecting a tap input directed to the respective user interface object displayed at the placement location; and in response to detecting the tap input directed to the respective user interface object displayed at the placement location, ceasing to display the first user interface and displaying a user interface of an application corresponding to the respective user interface object displayed at the placement location (Frohwein, ¶ [0067]: a user can click areas inside the current widget, e.g., a game widget, displayed in the widget controller in order to play the game; i.e., in response to detecting a tap/click input directed to a game widget displayed at the widget controller, the first user interface will be replaced by game user interface).  

Claim 15
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets are arranged in the stack of widgets in accordance with an estimated priority based on the current context (Frohwein, FIGS. 2A-B; 1204a … 1204b in FIG. 21; ¶¶ [0065]-[0068], [0073]-[0074], and [0129]: a desktop with a widget controller displaying a first widget, e.g., weather widget; a desktop with a widget controller displaying a second widget, e.g., news ticker, wherein the news ticker has replaced the weather widget and is displayed in the same area of the desktop as the weather widget; a set of widgets associated with the widget controller are ranked/sorted in a sequential order according to alphabetically, category, popularity (e.g., rating, usage), date installed, longevity, performance relative to other widgets on a same page, performance relative to other widgets in a respective widget set on the same widget controller, or any other metric that the widget administrator ( or other component of the system) can track and tabulate; i.e., a set of widgets associated with the widget controller are arranged in a stack with a sequential order based on the current context).

Claim 16
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses displaying an indication at a location proximate to the placement location in accordance with a determination that the respective user interface object displayed at the placement location has been automatically changed in accordance with a changed context (KIM, FIGS. 5(a)-(c) ¶¶ [0221]-[0225]: in order to notify the user of the reception of the information from the external server, the controller may change a shape and a color of the icon 500 associated with the reception of the information, wherein the icon is associated with an output of the widget page) (KIM, FIG. 11A(b); ¶ [0265]: the controller may display user-unchecked information of the plurality of information included on the widget page in a visually distinguishing manner, wherein the user-unchecked information may be information received from the external server before the widget page 400 is output on the display unit 151; e.g., items 400a and 400b indicated with "update" among the plurality of information, may be pieces of information which have recently been received from the external server but not checked yet by the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KIM to Frohwein.  Motivation for doing so would (1) provide various functions to the user in an easier and more convenient manner (KIM, ¶¶ [0008] and [0308]); and (2) provide the user with more convenient environments (KIM, ¶¶ [0009] and [0295]).

Claim 17
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein: the placement location is a first placement location and the representation of a stack of widgets is a first representation of a first stack of widgets; the first user interface includes multiple placement locations including a second placement location associated with a second stack of widgets that is configured to accommodate a respective user interface object of a second plurality of user interface objects corresponding to different applications; and a user interface object currently displayed at the first placement location is updated independently from a user interface object currently displayed at the second placement location (Frohwein, ¶ [0135]: a web page can be associated with more than one widget controller; ¶ [0132]: widgets can also be arranged in channels or partitions; widgets in one channel/partition are independent of widgets in another channel/partition, and widgets in each channel/partition can be independently configured and controlled) (KIM, ¶¶ [0240] and [0285]-[0292]: when the widget page is in plurality, the controller may output a plurality of thumbnail images 800, 810 and 820 corresponding to the plurality of widget pages, respectively; the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., when sensing to a change in the specific location/time/date/event, different widget pages will be generated and displayed) (Brush, Page 29 of screen captures at time stamp 6:38: a plurality of application shortcuts included in the "shortcuts" widget).

Claim 18
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the computer system automatically selects, from the plurality of user interface objects associated with the placement location, the second user interface object for display at the placement location in accordance with closing of an application on the computer system prior to displaying the first user interface (Frohwein, 308-310 in FIG. 3; ¶ [0078]: the current widget can cycle to a next widget after predetermined time elapses; it is also well known in the art that a user can exit/close application to display previously screen3, i.e. the screen before the application was executed/launched; hence, when the time between the application was launched and closed more than the predetermined time, a next widget will be automatically displayed) (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., after the application is exited/closed by a user, the current widget page displayed will be depended on the current place/date/time/event).  

Claim 19
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the computer system automatically selects, from the plurality of user interface objects associated with the placement location, the second user interface object for display at the placement location in response to navigating from a screen lock user interface to the first user interface (Frohwein, 308-310 in FIG. 3; ¶ [0078]: the current widget can cycle to a next widget after predetermined time elapses; it is also well known in the art that a user can unlock/wake up a device to display previously opened screen4, i.e. the screen before the device was locked; hence, when the time between the device was locked and unlocked more than the predetermined time, a next widget will be automatically displayed) (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., after device is unlocked/waked up by a user, the current widget page displayed will be depended on the current place/date/time/event; FIGS. 9A(a)-(c); ¶¶ [0245]-[0252]: when the mobile terminal is in the lock state, a lock screen 900 indicating the lock state may be output on the display unit 151; the lock screen may include a graphic object (e.g., a graphic object indicating time information ) for switching the lock state into an unlock state; the controller may output a graphical object 500 (to replace the graphic object indicating time information) indicating the received information associated with an event).  

Claim 20
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the first user interface includes multiple placement locations, each placement location of the multiple placement locations is associated with a respective set of user interface objects each containing application content from different applications (Frohwein, ¶ [0135]: a web page can be associated with more than one widget controller; ¶ [0132]: widgets can also be arranged in channels or partitions) (KIM, FIG. 8B(a); ¶¶ [0240]-[0241]: when the widget page is in plurality, the controller may output a plurality of thumbnail images 800, 810 and 820 corresponding to the plurality of widget pages, respectively), and 
wherein the computer system takes into account of which user interface object is currently displayed at a first placement location of the multiple placement locations when updating a user interface object currently displayed at a second placement location of the multiple placement locations or switching to a different user interface object for display at the second placement location (Frohwein, ¶ [0086]: the widget controller may scan widgets currently displayed on a desktop or on a user's web page (e.g. social networking page) and automatically associate some or all of these widgets with the widget controller; thereafter, it may be possible to delete all widgets that have been associated with the widget controller from duplicative placement on the desktop or social networking page; this operation serves to "clean up" these areas and organize them; i.e., to prevent duplicated widgets are displayed at different placement locations, system will take into account of which widget is currently displayed at a first placement location of the desktop when updating a widget displayed at a second placement location of the desktop).

Claim 28
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses wherein the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets, including: the respective user interface object of the plurality of user interface objects is a widget; the first user interface object corresponding to a first application is a widget; the second user interface object corresponding to a second application different from the first application is a widget; and the different user interface object from the plurality of user interface objects that are associated with the placement location is a widget (Frohwein, FIGS. 2A-B; FIGS. 7A-B; ¶¶ [0064]-[0068] and [0078]: different widgets are embedded (either virtually or actually) within the widget controller, wherein the widget controller allows a user to cycle through different widgets which would appear in the same area of the desktop or web page; a desktop with a widget controller displaying a first widget, e.g., weather widget; a desktop with a widget controller displaying a second widget, e.g., news ticker, wherein the news ticker has replaced the weather widget and is displayed in the same area of the desktop as the weather widget; the current widget can cycle to a next widget after a predetermined time elapses).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frohwein in view of KIM, Butch, and Coding as applied to Claim 1 above, and further in view of Hendrickson (US 2013/0036357 A1, published on 02/07/2013), hereinafter Hendrickson.

Claim 21
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses while displaying the respective user interface object of the plurality of user interface objects at the placement location on the first user interface (Frohwein, FIG. 7A; ¶ [0112]; the widget controller may have many different widgets available, but only displays one widget (a current widget) at a time, e.g., a news widget (“ACME News”)), detecting an input that corresponds to a request to display a plurality of selectable options associated with the placement location; and in response to detecting the input that corresponds to the request to display the plurality of selectable options associated with the placement location, displaying the plurality of selectable options associated with the placement location, including a first selectable option that, when activated,  (Frohwein, FIG. 7C; ¶¶ [0126] and [0079]: a lineup tab 720 is pressed which brings up a list 722 of the current widgets for the widget controller; another method to change widgets is a simple drag down method that enables a user to scroll through available widgets associated with the controller and select the desired current widget).
Frohwein in view of KIM, Butch, and Coding fails to explicitly disclose displaying a first selectable option that, when activated, enables automatic switching of display of user interface objects.
Hendrickson teaches systems and methods for controlling display content (Hendrickson, ¶ [0002]), wherein displaying a first selectable option that, when activated, enables automatic switching of display of user interface objects (Hendrickson, 504 in FIG. 5; FIG. 6; ¶¶ [0005] and [0007]-[0008]: display menu options for enable/disable automatically scrolling function, e.g., automatically scrolling/switching widgets associated with the widget controller as disclosed in Frohwein).
Frohwein in view of KIM, Butch, and Coding, and Hendrickson are analogous art because they are from the same field of endeavor, systems and methods for controlling display content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hendrickson to Frohwein in view of KIM, Butch, and Coding.  Motivation for doing so would provide flexibility for users to gain better control of user interface.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Frohwein in view of KIM, Butch, Coding, and Hendrickson as applied to Claim 21 above, and further in view of Chang et al. (US 2012/0233031 A1, published on 09/13/2012), hereinafter Chang.

Claim 22
Frohwein in view of KIM, Butch, Coding, and Hendrickson discloses all the elements as stated in Claim 21 and further discloses wherein displaying the plurality of selectable options includes displaying a second selectable option that, when activated, location, wherein the system-selected user interface object containing application content is dynamically selected from a group of available user interface objects outside of the plurality of user interface objects that are associated with the placement location (Frohwein, FIG. 7C; ¶¶ [0126] and [0079]: a lineup tab 720 is pressed which brings up a list 722of the current widgets for the widget controller; another method to change widgets is a simple drag down method that enables a user to scroll through available widgets associated with the controller and select the desired current widget) (Frohwein, ¶ [0123]: the widget controller can also have a preview pane in which users can scroll through different widgets and preview each widget without actually adding it to the widget controller; to add a widget, a user might select on an "add it" button 704. The user can also forward the widget (or a link thereto) by selecting the "forward it" button 706) (Frohwein, ¶¶ [0080]-[0084]: new widgets can automatically be downloaded to a widget controller and made available as one of the multiple widgets in the widget controller without the user instructing the widget controller to do this, e.g., these new widgets that is automatically downloaded to the widget controller are chosen manually by an administrator of the web site, randomly out of library of available widgets, or based on the user's preferences; i.e., the system-selected new widgets are dynamically selected from library of available widgets that are not associated with the widget controller; also, these widgets are provided to the user for preview; FIG. 12; ¶¶ [0184]-[0187]: determines a targeted widget based on the user preferences; and then the targeted widget can be added to the widget controller or it can replace an older widget).
Frohwein in view of KIM, Butch, Coding, and Hendrickson fails to explicitly disclose displaying a second selectable option that, when activated, enables automatically selecting/downloading from a group of available user interface objects outside of the plurality of user interface objects that are associated with the placement location.
Chang teaches systems and methods for retrieving information (Chang, ¶ [0005]), wherein displaying a second selectable option that, when activated, enables automatically selecting/downloading from a group of available user interface objects outside of the plurality of user interface objects that are associated with the placement location (Chang, FIG. 9; ¶¶ [0057] and [0060]: displaying configuration UI for enabling and disabling automatic download option; e.g., automatically selecting/downloading widgets not included in the widgets associated with the widget controller as disclosed in Frohwein).
Frohwein in view of KIM, Butch, Coding, and Hendrickson, and Chang are analogous art because they are from the same field of endeavor, systems and methods for retrieving information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chang to Frohwein in view of KIM, Butch, Coding, and Hendrickson.  Motivation for doing so would provide flexibility for users to gain better control of user interface.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Frohwein in view of KIM, Butch, and Coding as applied to Claim 1 above, and further in view of Peters (US 2007/0157097 A1, published on 07/05/2007), hereinafter Peters.

Claim 23
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further discloses while displaying the respective user interface object of the plurality of user interface objects at the placement location on the first user interface (Frohwein, FIG. 7A; ¶ [0112]; the widget controller may have many different widgets available, but only displays one widget (a current widget) at a time, e.g., a news widget (“ACME News”)), detecting an input that is directed to the placement location and that meets preset criteria; and in response to detecting the input that is directed to the placement location and that meets the preset criteria, displaying a first set of one or more selectable options associated with the placement location  (Frohwein, FIG. 7C; ¶¶ [0126] and [0079]: a lineup tab 720 is pressed which brings up a list 722of the current widgets for the widget controller; another method to change widgets is a simple drag down method that enables a user to scroll through available widgets associated with the controller and select the desired current widget) .
Frohwein in view of KIM, Butch, and Coding fails to explicitly disclose displaying a second set of one or more selectable options associated with the respective user interface object.
Peters teaches systems and methods for utilizing graphical user interfaces (Peters, ¶ [0001]), wherein displaying a second set of one or more selectable options associated with the respective user interface object (Peters, FIOG. 3; ¶ [0016]: the context menu 310 illustrates a first set of commands 310.1-310.3 that, if selected, would cause the corresponding functionality to be performed on all data files linked/associated to the icon; the context menu 310 also includes a second set of command entries 310.4-310.5 to maintain the group icon itself).
Frohwein in view of KIM, Butch, and Coding, and Peters are analogous art because they are from the same field of endeavor, systems and methods for utilizing graphical user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Peters to Frohwein in view of KIM, Butch, and Coding.  Motivation for doing so would provide a simple mechanism for operators to perform operations not only on all members grouped together but also on individual members of the group (Peters, ¶ [0016]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Frohwein in view of KIM, Butch, and Coding as applied to Claim 1 above, and further in view of Mahaffey et al. (US 2014/0201681 A1, published on 07/17/2014), hereinafter Mahaffey.

Claim 24
Frohwein in view of KIM, Butch, and Coding discloses all the elements as stated in Claim 1 and further disclose wherein displaying the first user interface with the second user interface object displayed at the placement location includes: concurrently displaying, within the second user interface object, first application content from the second application and second application content from the second application (KIM, FIG. 11A(a); ¶ [0263]: when there are a plurality of information received from the external server, an information list including items indicating the plurality of information, respectively, may be displayed on the widget page 400); and in accordance with a determination that the second user interface object was automatically selected for display at the placement location based on correspondence between the first application content and the current context of the computer system at the second time,  (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; e.g., a recommending function for applications which are frequently used at a specific place).
Frohwein in view of KIM, Butch, and Coding fails to explicitly disclose that in accordance with a determination that the second user interface object was automatically selected for display at the placement location based on correspondence between the first application content and the current context of the computer system at the second time, visually emphasizing the first application content relative to the second application content in the second user interface object.
Mahaffey teaches systems and methods for displaying application interface objects (Mahaffey, ¶ [0001]), wherein in accordance with a determination that the second user interface object was automatically selected for display at the placement location based on correspondence between the first application content and the current context of the computer system at the second time, visually emphasizing the first application content relative to the second application content in the second user interface object (Mahaffey, FIG. 5; ¶¶ [0043]-[0046], [0053], and [0072]: the icons/widgets displayed on mobile device 500 can be visually changed to emphasize or de-emphasize an icon based on the likelihood that app will be invoked during a particular context region; various different visual effects can be used to differentiate icons/widgets, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc.), and other similar effects).
Frohwein in view of KIM, Butch, and Coding, and Mahaffey are analogous art because they are from the same field of endeavor, systems and methods for displaying application interface objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mahaffey to Frohwein in view of KIM, Butch, and Coding.  Motivation for doing so would provide the advantage of optimally displaying only the most relevant apps to the user based on the different contexts of device usage, and historical patterns defined by the user and overcome the disadvantage of limited screen space by displaying only icons for apps that have been proven to be needed in particular context regions; and therefore, make it relatively simple and quick for the user to scan the user's home screen and find and use the most relevant apps (Mahaffey, ¶ [0053]).

Claim 25
Frohwein in view of KIM, Butch, Coding, and Mahaffey discloses all the elements as stated in Claim 24 and further disclose wherein visually emphasizing the first application content relative to the second application content includes applying visual marking to the first application content in the second user interface object without applying the visual marking to the second application content in the second user interface object (Mahaffey, FIG. 5; ¶¶ [0043]-[0046], [0053], and [0072]: the icons/widgets displayed on mobile device 500 can be visually changed to emphasize or de-emphasize an icon based on the likelihood that app will be invoked during a particular context region; various different visual effects can be used to differentiate icons/widgets, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc.), and other similar effects, e.g., icon A indicates the normal or default visual appearance of an icon; icon B represents an app that is more likely to be used than A during a particular context region).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mahaffey to Frohwein in view of KIM, Butch, and Coding.  Motivation for doing so would provide the advantage of optimally displaying only the most relevant apps to the user based on the different contexts of device usage, and historical patterns defined by the user and overcome the disadvantage of limited screen space by displaying only icons for apps that have been proven to be needed in particular context regions; and therefore, make it relatively simple and quick for the user to scan the user's home screen and find and use the most relevant apps (Mahaffey, ¶ [0053]).

Response to Arguments
Applicant’s arguments filed 08/19/2022 with respect to Claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lemay et al. (US 2017 /0357439 A1, published on 12/14/2017) discloses a system and a method for performing different operation in response to a swipe gesture in different direction (Lemay, ABSTRACT). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US Patent 10,261,672 B1 to Dolbakian et al., filed on 09/16/2014, FIGS. 2(c)-(d); Col. 2, line 63 – Col. 3, line 11 and US 2013/0050119 A1 to NEMOTO, published on 02/28/2013, FIG. 5; ¶ [0050].
        2 See, for example US 2014/0189608 A1 to SHUTTLEWORTH et al., published on 07/03/2014, ¶¶ [0270], [0275]-[0277], and [0280].
        3 See, for example US 2019/0235687 A1 to NAM et al., filed on 06/07/2017, ¶ [0123].
        4 See, for example US 2014/0189608 A1 to SHUTTLEWORTH et al., published on 07/03/2014, ¶¶ [0270], [0275]-[0277], and [0280].